Citation Nr: 0832863	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  02-02 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, claimed as due to exposure to ionizing 
radiation in service.

2.  Entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	David Boelzner, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's son


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from May 1947 to May 1950, 
and from January 1951 to July 1969.  He died in December 
1972; the appellant is his widow.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

In a May 2003 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death.  The 
appellant filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  By Order dated in 
December 2003, the Court vacated the Board's May 2003 
decision denying entitlement to service connection for the 
cause of the veteran's death, and remanded the case to the 
Board for further action consistent with the November 2003 
Joint Motion for Remand of the appellant and VA.

In February 2004 and September 2004, the issue of entitlement 
to service connection for the cause of the veteran's death 
was remanded for further development.  The appellant and her 
son testified at a Board hearing in October 2002 with regard 
to the issue of entitlement to service connection for cause 
of the veteran's death; the transcript is of record.

With regard to the issue of entitlement to dependency and 
indemnity compensation under 38 U.S.C.A. § 1318, the Board 
remanded such issue in May 2003 for issuance of a statement 
of the case in compliance with 38 C.F.R. § 19.26 (2007).  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of 
the case was issued in May 2003, and the appellant filed a 
substantive appeal in June 2003.  The appellant requested a 
Board hearing; however, in August 2008, the appellant's 
representative cancelled such request.


FINDINGS OF FACT

1.  The veteran died in December 1972, and the immediate 
cause of death was brain tumor.

2.  There is no evidence that the veteran was exposed to 
radiation during his active duty service.  

3.  The veteran's death was not proximately due to or the 
result of a service-connected disability, to include exposure 
to ionizing radiation in service.

4.  Service connection was not in effect for any disabilities 
during the veteran's lifetime.

5.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death, nor was he rated totally 
disabled continuously for a period of not less than 5 years 
from the date of discharge, nor was he a prisoner of war who 
died after September 30, 1999.


CONCLUSIONS OF LAW

1.  Brain tumor was not incurred in or aggravated by active 
service, nor was it caused by exposure to ionizing radiation 
during service, nor may such cancer be presumed to be related 
to service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2007).

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2007).

3.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant claimed 
entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC pursuant to § 1318 
prior to enactment of the VCAA.  The appellant's appeal stems 
from a May 2000 rating decision which denied the claims.  In 
July 2001, a VCAA letter was issued prior to initial 
certification to the Board.  Thereafter, in October 2004 and 
May 2007 VCAA notices were issued to the appellant.  
Collectively, the VCAA letters notified the appellant of what 
information and evidence is needed to substantiate her 
claims, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the appellant in July 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to initial certification of the 
appellant's claim to the Board.  Additionally, the issue of 
entitlement to DIC under § 1318 was remanded in May 2003 and 
VCAA notice was issued in October 2004, and with regard to 
the service connection issue this matter was remanded in 
February and September 2004 to comply with the November 2003 
Joint Motion for Remand, and thereafter the RO issued the May 
2007 VCAA letter.  The contents of these notices fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical and personnel records are on file, 
as are private treatment records.  As will be discussed in 
detail below, the appellant is claiming entitlement to 
service connection for the cause of the veteran's death based 
on exposure to ionizing radiation in service.  The Court has 
held that a claim for service connection based on 38 C.F.R. § 
3.311 is a unique type of service connection claim, and that 
pursuant to that regulation, VA must furnish special 
assistance to the appellant as provided for in the 
regulation.  Hilkert v. West, 11 Vet. App. 284 (1998).  As 
will be discussed in detail below, a November 1999 report 
from the Air Force Medical Operations Agency, Radiation 
Protection Division, reflects that there is no evidence that 
the veteran engaged in a radiation risk activity, and no data 
indicating radiation exposure was found.  On that basis, the 
Board denied the claim in May 2003, finding that there was no 
evidence that the veteran was exposed to ionizing radiation.  
Per the November 2003 Joint Motion for Remand, it was 
instructed that VA must obtain a dose estimate from the Under 
Secretary of Health, per 38 C.F.R. § 3.311.  Thus, per 
February 2004 and September 2004 Board Remands, the RO was 
instructed that the Under Secretary for Health should be 
contacted to obtain a dose estimate.  A July 2005 report from 
the Chief, Radiation Protection Division and USAF 
Radioisotope Committee Secretariat, Air Force Medical Support 
Agency, Office of the Surgeon General, essentially reiterates 
the content of the November 1999 memorandum, that there is no 
external or internal exposure data indicating radiation 
exposure pertaining to the veteran.  This response was 
furnished to the appellant in an August 2005 supplemental 
statement of the case which continued the denial of her 
claim.  In August 2005, the veteran's appointed 
representative stated the belief that it is the Under 
Secretary for Health who is responsible for preparation of 
dose estimate based on all records that might bear on the 
issue.  In January 2006, VA requested that the VA Under 
Secretary for Health review the records and prepare a dose 
estimate based on available methodologies, and provide an 
opinion with regard to the etiology of the veteran's brain 
cancer.  In January 2006, the VA Chief Public Health and 
Environmental Hazards Officer replied stating that the office 
is not able to provide a radiation dose estimate for the 
veteran based on the information submitted, and that it was 
recommend that the Air Force be asked to estimate a dose for 
the veteran based on his military assignments and duties.  In 
January 2007, VA sent a request to the Department of the Air 
Force requesting any information in regards to possible 
radiation exposure of the veteran.  In October 2007, the 
Director, USAF Radiation Dosimetry Laboratory, responded 
stating that a search was conducted of the Master Radiation 
Exposure Registry and other available USAF records of 
occupational radiation exposure.  No records were located 
using these criteria.  Thus, VA has been unable to obtain a 
dose estimate with regard to the veteran, and it does not 
appear that there are any other avenues to obtain such data.  
Thus, the Board finds that VA has satisfied the duty to 
assist the appellant pursuant to 38 C.F.R. § 3.311, Hilkert, 
the November 2003 Joint Motion for Remand, and VCAA 
provisions.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

I.  Entitlement to service connection for the cause of the 
veteran's death

Initially, the Board notes that a prior final March 1973 
rating decision addressed the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death based on a direct theory of entitlement.  
Thus, the current appeal considers only the issue of 
entitlement to service connection for the cause of the 
veteran's death on the basis of exposure to radiation in 
service.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that is casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id. 

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, when a "radiogenic disease" first 
becomes manifest after service, and it is contended that the 
disease resulted from exposure to ionizing radiation during 
service, various development procedures must be undertaken in 
order to establish whether or not the disease developed as a 
result of exposure to ionizing radiation.  38 C.F.R. § 
3.311(a)(1).  Third, even if the claimed disability is not 
listed as a presumptive disease under 38 C.F.R. § 3.309(d) or 
as a radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a 
veteran who while serving on active duty, or an individual 
who while serving on active duty for training or inactive 
duty training, participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following:  
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  The governing regulation essentially states 
that, in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure, a dose assessment will be made.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, a request will be made for any available 
records concerning the veteran's exposure to radiation.  
These records normally include but may not be limited to the 
veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service medical 
records, and other records which may contain information 
pertaining to the veteran's radiation dose in service.  All 
such records will be forwarded to the Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" 
is defined as a disease that may be induced by ionizing 
radiation, and specifically includes brain cancer, that must 
become manifest five years or more after exposure.  38 C.F.R. 
§ 3.311(b)(2)(i)-(xxiv), (b)(5)(iv).

Notwithstanding the above, when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability or to the regulatory development 
procedures applicable to a radiogenic disease, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing 
in part Combee v. Principi, 4 Vet. App. 78 (1993).  In other 
words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection, 
because he may in the alternative establish service 
connection by way of proof of actual direct causation.

Initially, the Board notes that cancer of the brain is 
included among the diseases for which presumptive service 
connection is warranted if it becomes manifested in a 
radiation-exposed veteran as defined in 3.309(d)(3).  As 
such, for presumptive service connection purposes, the issue 
is whether the veteran is considered a radiation-exposed 
veteran, as defined under 3.309(d)(3)(i).  

There is no evidence that the veteran was exposed to 
radiation during service, or that he participated in a 
radiation risk activity during service, as defined in 
§ 3.309(d)(3)(ii).  The appellant has claimed that the 
veteran was exposed to radiation during service, specifically 
from 1954 to 1961 while stationed at the Myrtle Beach Air 
Force Base; in March 1965 while he was an Aerospace Gnd 
Equipment Repairman at USARMS in Richmond, Virginia; and, in 
1964 and March 1966 at Holloman Air Force Base in New Mexico.  
However, there is nothing in the service medical or personnel 
records documenting such exposure.  The record does not 
include a DD Form 1141 for the veteran.  More significantly, 
a November 1999 report from the Air Force Medical Operations 
Agency, Radiation Protection Division, does not show that the 
veteran engaged in a radiation risk activity.  The report 
stated that after searching the USAF Master Radiation 
Exposure Registry (MRER) for the veteran and all other 
information available to them for records of occupational 
radiation exposure monitoring, no external or internal 
exposure data indicating radiation exposure was found.  
Moreover, such locations and activities claimed by the 
appellant do not constitute radiation risk activities as 
defined in § 3.309(d)(3)(ii).  Consequently, service 
connection on a presumptive basis in not in order under § 
3.309(d).

Having determined that presumptive service connection is not 
warranted, the Board will now turn to the direct question of 
whether the veteran's brain cancer developed as a result of 
exposure to ionizing radiation in service.

As the veteran died from a radiogenic disease and as the 
appellant contends that such disease resulted from radiation 
exposure, VA has attempted to obtain a dose assessment for 
the veteran to no avail.  A July 2005 report from the Chief, 
Radiation Protection Division and USAF Radioisotope Committee 
Secretariat, Air Force Medical Support Agency, Office of the 
Surgeon General, essentially reiterates the content of the 
November 1999 memorandum, that there is no external or 
internal exposure data indicating radiation exposure 
pertaining to the veteran.  In January 2006, VA requested 
that the VA Under Secretary for Health review the records and 
prepare a dose estimate based on available methodologies, and 
provide an opinion with regard to the etiology of the 
veteran's brain cancer.  In January 2006, the VA Chief Public 
Health and Environmental Hazards Officer replied stating that 
the office is not able to provide a radiation dose estimate 
for the veteran based on the information submitted, and that 
it was recommended that the Air Force be asked to estimate a 
dose for the veteran based on his military assignments and 
duties.  In January 2007, VA sent a request to the Department 
of the Air Force requesting any information in regards to 
possible radiation exposure of the veteran.  In October 2007, 
the Director, USAF Radiation Dosimetry Laboratory, responded 
stating that a search was conducted of the MRER and other 
available USAF records of occupational radiation exposure.  
No records were located using these criteria.  The process 
was explained as follows:

The MRER contains occupational radiation 
exposure records generated from 1941 to 
the present.  In some cases, standard 
practice was to maintain records of 
occupational radiation exposure in 
individual health, unit, or installation 
records.  We have no way of determining 
if records of those types exist.  
Therefore, absence of a record in the 
MRER should not be considered as 
conclusive evidence that an occupational 
exposure to radiation did not occur.  It 
also must be stipulated that the MRER 
does not contain classified information; 
if any missions supported during the 
individual's career were classified then 
all records pertaining to those missions 
would be maintained by another 
organization.  

In light of the above, the Board is unable to make a finding 
that the veteran was exposed to radiation during his period 
of active service.  As discussed in detail hereinabove, 
multiple attempts have yielded no evidence that the veteran 
was exposed to radiation during service.  While recognizing 
that the absence of any record is not considered conclusive 
evidence that the veteran was not exposed to occupations 
exposure, unfortunately there is no other evidence of record 
to even suggest radiation exposure, other than the unfounded 
contentions of the appellant.  The appellant's contentions 
are simply not supported by any evidence and essentially fall 
into the realm of speculation.   

The Board has no doubt that the appellant is sincere in her 
belief that the veteran's brain cancer was related to 
exposure to ionizing radiation in service.  It is well 
established, however, that as a layperson, she is not 
considered capable of opining, no matter how sincerely, as to 
the nature or etiology of the veteran's disease.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against a 
finding that the veteran's brain cancer was caused by 
exposure to ionizing radiation.  As the preponderance of the 
evidence is against the claim of service connection for the 
cause of the veteran's death, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Entitlement to DIC under 38 U.S.C.A. § 1318

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a).  If, as here, the veteran's death is not 
determined to be service-connected, a surviving spouse may 
still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability(ies) rated 
totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  
The service-connected disability(ies) must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death, or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service.  Id.  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22.  
Benefits are also payable if the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b)(3).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

38 C.F.R. § 3.22 also restricts the award of DIC benefits to 
cases where the veteran, during his or her lifetime, had 
established a right to receive total service-connected 
disability compensation for the period of time required by 38 
U.S.C.A. § 1318, or would have established such right but for 
clear and unmistakable error (CUE) in the adjudication of a 
claim or claims.  

The appellant does not contend that the veteran was service-
connected for a disability or disabilities rated as totally 
disabling, or that he was otherwise in receipt of a total 
disability rating for a period of 10 years, or for a period 
of five years from his discharge from service.  Nor does she 
contend that he was a prisoner-of-war who died after 
September 30, 1999.  She maintains instead that the condition 
resulting in the veteran's death was related to his period of 
service, specifically exposure to ionizing radiation.  As 
discussed in the previous section, the Board has determined 
that service connection for the cause of the veteran's death 
is not warranted.

In this case, the Board finds that the criteria for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 are not 
met.  At no point during the veteran's lifetime was service 
connection in effect for any disability, nor was he ever 
rated totally disabled.  As the veteran had no service-
connected disabilities rated at 100 percent for the 10 years 
prior to his death, was not continuously rated as totally 
disabled for five years after service and leading up to his 
death, the appellant's claim must be denied.  38 U.S.C.A. § 
1318.




ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


